                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL RAITH,

      Plaintiff,

v.                                                 Case No. 3:18cv2184-TKW-EMT
JULIE JONES, et al.,

      Defendants.
                                           /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 15). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation, I agree with the

magistrate judge’s determination that this case is due to be dismissed based on

Plaintiff’s failure to keep the Court apprised of his current address and failure to

comply with an order of the magistrate judge.

      Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    The complaint (Doc. 1) is DISMISSED without prejudice.

      3.    The Clerk shall close the case file.
DONE and ORDERED this 15th day of October, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
